UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-7373




In Re:   MICHAEL ALLEN KOKOSKI,

                                                          Petitioner.




                             No. 06-6083



In Re:   MICHAEL ALLEN KOKOSKI,

                                                          Petitioner.




                On Petitions for Writ of Mandamus.
                      (CA-01-944-5; 5:01-944)


Submitted:   July 28, 2006                 Decided:   August 23, 2006


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            In   these   consolidated    requests   for    mandamus    relief,

Michael Allen Kokoski chiefly alleges undue delay in the district

court.     In No. 05-7373, Kokoski requests that we find that his

criminal conviction was secured by fraud on the court, overturn the

district court’s dismissal of his 28 U.S.C. § 2255 (2000) motion as

untimely, and direct the district court to rule on an outstanding

motion to reopen his § 2255 proceeding.1           In No. 06-6083, Kokoski

requests    that   we    direct   the   district   court   to   rule   on   his

outstanding motion to be relieved from the district court’s October

2003 order dismissing his § 2255 motion as untimely.2                  For the

reasons stated below, we deny both petitions for mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).             Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).                      We

conclude that Kokoski’s request that we invalidate his criminal


     1
      The Government filed a response to this petition at our
direction.
     2
      We grant Kokoski’s motion to proceed in forma pauperis in No.
06-6083.

                                    - 2 -
conviction and reverse the district court’s denial of his § 2255

motion as untimely is not available by way of mandamus.          We

therefore deny this portion of Kokoski’s petition for writ of

mandamus.

            As for Kokoski’s motions to reopen his § 2255 motion and

to be relieved from the operation of a judgment, the district court

has denied these motions.     Accordingly, any allegations of undue

delay in the district court’s action on those motions are now moot.

We deny Kokoski’s request for a certificate of appealability.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITIONS DENIED




                                - 3 -